Opinion issued June  17,
2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-09-00786-CV
———————————
RHONDA J.
BOWLES, Appellant
V.
REBECCA A. ROSS, Appellee

 

 
On Appeal from the County Civil Court at Law No. 1
 Harris County, Texas

Trial Court Case No. 943182
 

 
MEMORANDUM OPINION
Appellant, Rhonda J. Bowles, has neither established
indigence, nor paid or made arrangements to pay the clerk’s fee for preparing
the clerk’s record.  See Tex. R. App. P. 20.1 (listing
requirements for establishing indigence), 37.3(b) (allowing dismissal of appeal
if no clerk’s record filed due to appellant’s fault).  After being notified that this appeal was
subject to dismissal, appellant Rhonda J. Bowles, did not adequately
respond.  See Tex. R. App. P. 42.3(c) (allowing
involuntary dismissal of case).
          We
dismiss the appeal for want of
prosecution for failure to pay or make arrangements to pay the clerk’s
fee.  We deny all pending motions.
PER CURIAM
 
Panel
consists of Chief Justice Radack and Justices Bland and Sharp.